UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-524


In Re: DAVID BRYANT WICKS,

                                                          Petitioner.



         On Petition for Writ of Mandamus. (CR-96-593)


Submitted:   April 17, 1997                 Decided:   April 30, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Petition denied by unpublished per curiam opinion.


David Bryant Wicks, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Bryant Wicks has filed a petition for a writ of mandamus

seeking to prohibit the United States from using, at sentencing,

statements elicited in response to a proffer of immunity. The

granting of a writ of mandamus is a drastic remedy reserved for

situations in which the petitioner has no other adequate remedy. In
re First Fed. Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).

Because alternative remedies are available to Wicks, we deny his

petition for a writ of mandamus.    We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not      aid the

decisional process.




                                                   PETITION DENIED




                                2